              Case 3:18-cv-06976-JCS Document 23 Filed 05/03/19 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      NORTHERN DISTRICT OF CALIFORNIA
9
     ABANTE ROOTER AND                                       )     Case No.
10   PLUMBING, INC. and TERRY                                )
     FABRICANT, individually and on                          )
11
     behalf of all others similarly situated,                )
12   Plaintiff,                                              )      3:18-cv-06976-JCS
                                                             )     NOTICE OF VOLUNTARY
13
     vs.                                                     )     DISMISSAL OF ENTIRE
14
                                                             )     ACTION WITHOUT
     PROGRESSIVE BUSINESS                                    )     PREJUDICE.
15
     FUNDING, INC., RICHARD                                  )
16
     BRAZEE; and DOES 1 through 10,                          )
17   inclusive, and each of them,                            )
18
     Defendant.                                              )
                                                             )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 3rd Day of May, 2019.
26

27                                              By: s/Todd M. Friedman Esq.
28
                                                     Todd M. Friedman
                                                    Attorney For Plaintiff


                                         Notice of Dismissal - 1
             Case 3:18-cv-06976-JCS Document 23 Filed 05/03/19 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 3, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 3, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
